                           Case 2:21-mj-01026 Document 1 Filed 06/14/21 Page 1 of 7
AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSA V. Gauri)                                                                 21-058


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                    Eastern District of Pennsylvania

                  United States of America                               )
                             v.                                          )
                   JACOB DEAN ROBOTIN                                    )      Case No. 21-mj-1026
                                                                         )
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)


                                                   CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  December 31, 2020                  in the county of             Philadelphia          in the
     Eastern           District of           Pennsylvania           , the defendant(s) violated:
             Code Section                                                          Offense Description
 26 U.S.C. § 5861(d)                              On or about December 31, 2020, in the Eastern District of Pennsylvania, the
                                                  defendant JACOB DEAN ROBOTIN knowingly possessed an unregistered
                                                  firearm, that is, a destructive device in the form of a homemade firebomb, also
                                                  known as a “Molotov cocktail,” and a combination of parts designed and
                                                  intended for conversion into such a destructive device and from which such
                                                  destructive device may be readily assembled, which was not registered to the
                                                  defendant in the National Firearms Registration and Transfer Record.


          This criminal complaint is based on these facts:
 SEE ATTACHED AFFIDAVIT




          ✔ Continued on the attached sheet.
          

                                                                                                       /s Ted Wang
                                                                                                   Complainant’s signature

                                                                                             Ted Wang, FBI Special Agent
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:             06/14/2021                                                                        /s Marilyn Heffley
                                                                                                      Judge’s signature

City and state:                        Philadelphia, PA                                  Marilyn Heffley, U.S. Magistrate Judge
                                                                                                    Printed name and title
            Case 2:21-mj-01026 Document 1 Filed 06/14/21 Page 2 of 7




                           AFFIDAVIT IN SUPPORT OF
                        CRIMINAL COMPLAINT (21-mj-1026)

       I, Ted Wang, being duly sworn under oath and deposed, state the following:

       1.       I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and

have been since July 2018. Between July 8, 2018 and November 16, 2018, I received 18

weeks of FBI training at the FBI Academy, which covered a broad range of topics,

including domestic terrorism. Since January 2019, I have been assigned to the Joint

Terrorism Task Force (“JTTF”) of the FBI’s Philadelphia Division. Among the agencies

represented in the Philadelphia JTTF are the FBI and the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”). My duties with the JTTF include investigations of

domestic terrorism and criminal violations of Title 18 of the United States Code

including, but not limited to, threatening communications, bomb threats, threats to critical

infrastructure, fraudulent financial filings, and weapons of mass destruction. I have

conducted my own investigations and worked on multiple other cases with other FBI

agents and task force officers. Prior to my employment with the FBI, I worked for

approximately six years as a quality continuous improvement engineer and industrial

automation consultant for Fortune 500 and Fortune 1000 companies in the

pharmaceutical and manufacturing industries.

       2.       This affidavit is being submitted in support of a criminal complaint and

arrest warrant charging JACOB DEAN ROBOTIN, with a violation of Title 26, United

States Code, Section 5861(d), for possessing an unregistered firearm, that is, a destructive

device in the form of a homemade firebomb, also known as a “Molotov cocktail,” and a

combination of parts designed and intended for conversion into such a destructive device




                                             1
            Case 2:21-mj-01026 Document 1 Filed 06/14/21 Page 3 of 7




and from which such destructive device may be readily assembled, which was not

registered to ROBOTIN in the National Firearms Registration and Transfer Record. 1

       3.       This affidavit is based upon my personal knowledge, experience and

investigation, as well as information related to me directly or through reports of other FBI

agents, Philadelphia Police Department (“PPD”) officers, and other law enforcement

officers in the course of their official duties. Throughout this affidavit, reference will be

made to “agents,” referring to those federal, state and local law enforcement officers who

have directly participated in the investigation, and with whom I have had regular contact.

       4.       Because this affidavit is submitted for the limited purpose of obtaining a

criminal complaint, I have not included all information known by me or other agents

concerning this investigation. I have set forth only those facts I believe are essential to

establish the necessary foundation for the criminal complaint. This affidavit does not

exhaust my knowledge or that of other agents of the facts and circumstances surrounding

this investigation. Unless specifically indicated, all conversations and statements



1
       According to 26 U.S.C. § 5845(a)(8), the term “firearm” includes “a destructive
device.” 26 U.S.C. § 5845(f) defines a “destructive device” as, in pertinent part:

       (1) any explosive, incendiary, or poison gas (A) bomb,….; …. and (3) any
       combination of parts either designed or intended for use in converting any
       device into a destructive device as defined in subparagraphs (1) and (2)
       and from which a destructive device may be readily assembled. The term
       “destructive device” shall not include any device which is neither designed
       nor redesigned for use as a weapon; any device, although originally
       designed for use as a weapon, which is redesigned for use as a signaling,
       pyrotechnic, line throwing, safety, or similar device; surplus ordnance
       sold, loaned, or given by the Secretary of the Army pursuant to the
       provisions of section 7684(2), 7685, or 7686 of title 10, United States
       Code; or any other device which the Secretary finds is not likely to be
       used as a weapon, or is an antique or is a rifle which the owner intends to
       use solely for sporting purposes.


                                              2
             Case 2:21-mj-01026 Document 1 Filed 06/14/21 Page 4 of 7




described in this affidavit are related in substance and in part. Where I assert that an event

took place on a particular date or at a particular time, I am asserting that it took place on

or about the date asserted or at approximately the time asserted. Similarly, where I assert

that a certain number of people participated in an event, I am asserting that approximately

that number of people participated in the event. In addition, where I assert that an event

took place at a certain location, I am asserting that the even took place at approximately

that location.

        5.       On December 31, 2020, at 8:27 p.m., several PPD officers responded to 7th

and Arch Streets in Philadelphia, outside the Federal Detention Center (“FDC”). At this

location, a group of 40 to 50 individuals wearing dark clothing was vandalizing the FDC,

including spray painting, and setting off fireworks, including smoke bombs. Members of

the group then moved down 7th Street to Ranstead Street, west to 8th Street, north to

Market Street, and west to 9th Street outside the Robert C. Nix, Sr. Federal Building and

U.S. Courthouse (“Nix Building”). During this movement, members of the group

vandalized, including spray painting and damaging with a hammer, a Philadelphia

Sheriff’s vehicle located at 7th and Market Streets.

        6.       At the Nix Building, members of the group vandalized the building by

spray painting and throwing rocks to break windows. PPD officers began making arrests

of some members of the group, while other members of the group scattered in different

directions.

        7.       Shortly thereafter, PPD officers observed three individuals – JACOB

DEAN ROBOTIN, Person #1, and Person #2, who appeared to be members of the group

–– walking together at 7th and Chestnut Streets. All three individuals were wearing



                                              3
            Case 2:21-mj-01026 Document 1 Filed 06/14/21 Page 5 of 7




backpacks. When these three individuals reached 600 Sansom Street, PPD officers

stopped the group for further investigation. PPD officers noticed that ROBOTIN had a

green, military-style backpack and was wearing dark clothing with spray paint on his

pants. Further, PPD officers noticed that Person #1 had spray paint on her hands. Person

#2 was also wearing dark clothing, had spray paint on her clothes, and was holding a gas

mask. When asked by PPD officers what they were doing, ROBOTIN, Person #1, and

Person #2 stated that they were coming back from dinner. Other PPD officers then

arrived at 600 Sansom Street and identified ROBOTIN, Person #1, and Person #2 as

being among the larger group which had members participating in the vandalism of the

Nix Building earlier in the evening. Based on the totality of evidence, PPD officers then

placed ROBOTIN, Person #1, and Person #2 under arrest, although they were not

handcuffed.

       8.       Incident to the arrests, while ROBOTIN, Person #1, and Person #2 were

still nearby, PPD officers then searched the backpacks of ROBOTIN, Person #1, and

Person #2. Inside ROBOTIN’s backpack, PPD officers found a plastic bag covered with a

purple bandana. Inside the plastic bag was a glass bottle containing liquid and fuses,

along with some tape, as shown in the photos below. PPD officers noted that the glass

bottle had a heavy odor of flammable liquid. In addition, the backpack contained another

plastic bag, which covered a plastic container labeled “Fire Starter,” which held a white

powdery substance. Moreover, the backpack contained additional pieces of hobby fuse,

lighters, camping heat sources, a spherical firework with a green fuse, commercially sold

firecrackers, and a small jar with unknown white powder that was labeled as “mustard

salt.” PPD officers notified PPD’s Bomb Disposal Unit and the Fire Marshall. PPD’s



                                             4
            Case 2:21-mj-01026 Document 1 Filed 06/14/21 Page 6 of 7




Bomb Disposal Unit took custody of these items and later transferred custody of the

items to the FBI.




       9.       FBI’s Laboratory Division, Explosives Unit, in Quantico, Virginia

subsequently determined that the above glass bottle contained gasoline, an ignitable

liquid. Further, FBI’s Explosives Unit determined that the glass bottle, gasoline, and

fuses comprised “one (1) Improvised Incendiary Device (IID), also known as a

homemade firebomb, or Molotov cocktail. The IID consists of one (1) glass bottle

containing an ignitable liquid and one (1) non-electric fuzing system (Hobby Fuse)

serving as a wick and heat source. The hobby fuse in this IID may be initiated by any

common ignition source, such as a match, lighter flame, or other heat source. The IID is

then typically thrown at an intended target, shattering on impact, and enveloping the

intended target in flames. Properly assembled and initiated, this type of IID is capable of

inflicting property damage, personal injury, or even death.”
                                             5
         Case 2:21-mj-01026 Document 1 Filed 06/14/21 Page 7 of 7




       10.     ATF has conducted a search of the National Firearms Registration and

Transfer Record and found no evidence of any registration of firearms or destructive

devices by ROBOTIN.

       11.     Based on the above, I believe probable cause exists that on December 31,

2020, in the Eastern District of Pennsylvania, JACOB DEAN ROBOTIN committed a

violation of Title 26, United States Code, Section 5861(d), by possessing an unregistered

firearm, that is, a destructive device in the form of a homemade firebomb, also known as

a “Molotov cocktail,” and a combination of parts designed and intended for conversion

into such a destructive device and from which such destructive device may be readily

assembled, which was not registered to ROBOTIN in the National Firearms Registration

and Transfer Record.



                                                    /s Ted Wang
                                                    TED WANG
                                                    Special Agent
                                                    Federal Bureau of Investigation

Sworn to before me
this 14th day of June, 2021 at 2:02 p.m.


/s Marilyn Heffley
HONORABLE MARILYN HEFFLEY
United States Magistrate Judge




                                            6
